1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DARONTA T. LEWIS,                               )   Case No.: 1:20-cv-00596-AWI-SAB (PC)
                                                     )
12                 Plaintiff,                        )
                                                     )   ORDER DENYING PLAINTIFF’S FIFTH
13          v.                                           MOTION FOR APPOINTMENT OF COUNSEL
                                                     )   FILED ON JULY 1, 2021
14                                                   )
     DR. G. UGWUEZE, et al.,
                                                     )   (ECF No. 91)
15                                                   )
                   Defendants.                       )
16                                                   )

17          Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s fifth motion for appointment of counsel, filed on July

20   1, 2021.

21          On June 21 and June 25, 2021, the Court denied Plaintiff’s previously motions for appointment

22   of counsel. (ECF Nos. 81, 83, 84, 88.)

23          On June 28, 2021, Plaintiff filed another motion for appointment of counsel, which was denied

24   as duplicative. (ECF Nos. 89, 90.) As stated in the Court’s June 25, 2021 order,

25          [I]n light of the reasons proffered, the claims underlying this action, and the current scheduling
            order in this action, the Court does not find exceptional circumstances requiring appointment
26          of counsel. Specifically, the current deadlines in this action are: (1) an exhaustion motion filing
            deadline of August 24, 2021; (2) a deadline to amend pleadings of November 24, 2021; (3) a
27
            discovery deadline of January 24, 2022; and (4) a dispositive motion filing deadline of April 4,
28          2022. (ECF No. 76). Given Plaintiff has no knowledge of the extent of his injury or how long it

                                                         1
1             will last, and the current deadlines, the Court finds a more appropriate remedy would be a
              reasonable extension of any relevant deadline, if the need presents itself in the future.
2
     (ECF No. 88 at 2.) In the present motion, Plaintiff contends that his right arm is still non-operational and
3
     is in need of counsel to participate in the discovery process. However, as stated in the Court’s June 25,
4
     2021 order, given that Plaintiff does not know how long his injury will last and he currently undergoing
5
     medical treatment, the Court finds the more appropriate remedy would be to seek a reasonable extension of
6
     time, if necessary. Further, it is clear that Plaintiff has assistance by prison staff, and there is no showing
7
     that confidential information will be compromised by such assistance. Moreover, the discovery deadline
8
     does not expire until January 24, 2022. Accordingly, Plaintiff’s motion for appointment of counsel, filed
9
     on July 1, 2021, is denied, without prejudice.
10
11
     IT IS SO ORDERED.
12
     Dated:     July 2, 2021
13
                                                           UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             2
